


Exhibit 10.18


Comverse, Inc.
2012 Stock Incentive Compensation Plan
DIRECTOR STOCK UNIT AWARD AGREEMENT
THIS DIRECTOR STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made
effective from and after the date of grant as specified in the Electronic Grant
Acceptance Web Page (the “Date of Grant”) by and between Comverse, Inc., a
Delaware corporation (with any successor, the “Company”), and the person to whom
the Electronic Grant Acceptance Web Page (the “Notice of Grant”) is addressed
(the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Comverse, Inc. 2012 Stock Incentive
Compensation Plan as amended from time to time (the “Plan”), which is
incorporated herein by reference and made a part of this Award Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein, and the Board has approved such grant.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Director Stock Unit Award. Subject to the terms and conditions of the Plan and
this Award Agreement, the Company hereby grants to the Participant the number of
Director Stock Units indicated in the Notice of Grant (the “DSUs”). Each DSU
represents one notional Share.
2.Vesting of DSUs. Subject to the Participant’s Continuous Service through the
applicable Vesting Date, the DSUs shall vest on the earliest to occur of the
following: (a) the date set forth in the Notice of Grant; (b) the Participant’s
death; (c) cessation of Participant’s Continuous Service due to Disability; or
(d) a Change of Control of the Company (each, a “Vesting Date”). The DSUs, to
the extent not then vested, shall be immediately forfeited by the Participant
without consideration as of the date that the Participant’s Continuous Service
ceases (the “Termination Date”).
3.Settlement of DSUs.
(a)DSUs shall be settled within sixty (60) days after the Vesting Date specified
in Section 2, except as otherwise provided in a valid deferral election made by
the Participant in accordance with Treasury Regulation Section 1.409A-2 in a
manner acceptable to the Company. On the settlement date, the Company shall
deliver to the Participant one or more certificates (or provide for book-entry)
representing the number of Shares equal to the number of DSUs which are vested
on or before such Termination Date, except as otherwise specified in Section
3(b) below. The Company shall not be liable to the Participant for damages
relating to any delays in issuing certificates, any loss of certificates, or any
mistakes or errors in issuance of the certificates or in the certificates
themselves (or book entries, respectively, as the case may be).
(b)To assist the Participant in satisfying federal, state, local, or non-U.S.
income tax obligations arising from the DSUs, the Company will allow the
Participant to make a one-time irrevocable election no later than (60) days
after the Date of Grant specified in the Notice of Grant, authorizing the
Company to pay cash in lieu of Shares with respect to a percentage of the DSUs
equal to the sum of (i) the federal tax rate for supplemental wages in effect
under Section 1(i)(2) of the Code and (ii) any applicable state tax rate for
supplemental wages (the sum of (i) and (ii) being hereinafter referred to as the
“Tax Percentage”). The amount of cash paid in lieu of such Shares shall be equal
to (I) the number of DSUs (rounded up to the nearest whole DSU) corresponding to
the Tax Percentage,




--------------------------------------------------------------------------------




multiplied by (II) the per Share Fair Market Value. Any election to receive a
portion of the DSUs paid in cash as specified in this Section 3(b), shall not be
effective with respect to any Settlement Date that occurs within six (6) months
after the later of the date of the election or the Date of Grant specified in
the Notice of Grant.
4.No Right to Continued Service. The granting of the DSUs evidenced hereby and
this Award Agreement shall impose no obligation on the Company, any Subsidiary
or any Affiliate to continue the Continuous Service of the Participant and shall
not lessen or affect any right that the Company, any Subsidiary or any Affiliate
may have to terminate the Continuous Service of such Participant.
5.Rights as a Stockholder. The Participant shall have none of the rights of a
shareholder of the Company (including, without limitation dividend rights)
unless and until the DSUs are settled for Shares.
6.Data Protection. The Participant consents to the collection, processing,
transmission and storage by the Company in any form whatsoever, of any data of a
professional or personal nature which is necessary for the purposes of
introducing and administering the Plan. The Company may share such information
with any Subsidiary or Affiliate, the trustee of any employee benefit trust, its
registrars, trustees, brokers, other third party administrator or any Person who
obtains control of the Company or acquires the Company, undertaking or
part-undertaking which retains the Participant, wherever situated.
7.Securities Laws/Legend on Certificates. The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company may deem necessary, which satisfies such
requirements. Any certificates representing the Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
8.Transferability. The DSUs may not be assigned, alienated, pledged, attached,
sold, transferred or encumbered by the Participant except in the event of the
Participant’s death (subject to the applicable laws of descent and distribution)
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Subsidiary or Affiliate; provided that the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. No transfer shall be permitted for value or
consideration. Any permitted transfer of the DSUs to heirs or legatees of the
Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.
9.Adjustment of DSUs. Adjustments to the DSUs shall be made in accordance with
the terms of the Plan.
10.Notices. Any notification required by the terms of this Award Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: Secretary, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
11.Entire Agreement. The Award Agreement, the Notice of Grant, and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
12.Waiver. No waiver of any breach or condition of this Award Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
13.Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the DSUs pursuant to this
Agreement.
14.Successors and Assigns. The provisions of this Award Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns




--------------------------------------------------------------------------------




and the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and agreed in writing to be joined herein and be bound by the terms hereof.
15.Choice of Law; Jurisdiction; Waiver of Jury Trial. This Award Agreement shall
be governed by the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Award Agreement to the substantive law of another
jurisdiction.
SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.
16.DSUs Subject to Plan. By entering into this Award Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The DSUs are subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan and
this Award Agreement.
17.Amendment. The Committee may amend or alter this Award Agreement and the DSUs
granted hereunder at any time, subject to the terms of the Plan.
18.Fractional Shares. Fractional shares shall not be issued and any rights
thereto shall be forfeited without consideration.
19.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
20.Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning of construction of any of its
provisions.
21.No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the DSUs. The Committee and
the Company make no guarantees regarding the tax treatment of the DSUs. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax under Section 409A, Section 457A or otherwise and none
of the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to the Participant (or their
beneficiaries) with respect thereto.
22.Compliance with Section 409A. The Company intends that the DSUs be structured
in compliance with, or to satisfy an exemption from, Section 409A, such that
there are no adverse tax consequences, interest, or penalties under Section 409A
as a result of the DSUs. In the event the DSUs are subject to Section 409A, the
Committee may, in its sole discretion, take the actions described in Section
11.1 of the Plan. Notwithstanding any contrary provision in the Plan or this
Award Agreement, any payment(s) of “nonqualified deferred compensation” (within
the meaning of Section 409A) that are otherwise required to be made under this
Award Agreement to a “specified employee” (as defined under Section 409A) as a
result of his or her “separation from service” (as defined below) (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
(6) months following such “separation from service” and shall instead be paid on
the date that immediately follows the end of such six (6) month period (or, if
earlier, within 10 business days following the date of death of the specified
employee) or as soon as administratively practicable within 60 days thereafter,
but in no event later than the end of the applicable taxable year. A termination
of Continuous Service shall not be deemed to have occurred for purposes of any
provision of the Award Agreement providing for the payment of any amounts or
benefits that are considered




--------------------------------------------------------------------------------




nonqualified deferred compensation under Section 409A upon or following a
termination of Continuous Service, unless such termination is also a “separation
from service” within the meaning of Section 409A and the payment thereof prior
to a “separation from service” would violate Section 409A. For purposes of any
such provision of this Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of Continuous Service” or
like terms shall mean “separation from service.”
************************************












